UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)April 25, 2013 Humana Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-597561-0647538 (Commission File Number)(IRS Employer Identification No.) 500 West Main Street, Louisville, KY40202 (Address of Principal Executive Offices)(Zip Code) 502-580-1000 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The regular annual meeting of the stockholders of Humana Inc. was held in Louisville, Kentucky on April 25, 2013, for the purpose of voting on the proposals described below.Proxies for the meeting were solicited pursuant to Section 14(a) of the Securities Exchange Act of 1934 and there was no solicitation in opposition to management’s nominees for directors.All nominees for director listed below were elected.The term of office for each director will be until the next annual meeting or until their successors shall be elected and qualified. The final results of the election of directors were as follows: Name For Against Abstained Broker Non-Votes Michael B. McCallister Bruce D. Broussard Frank A. D’Amelio W. Roy Dunbar Kurt J. Hilzinger David A. Jones, Jr. William J. McDonald William E. Mitchell David B. Nash, M.D. James J. O’Brien Marissa T. Peterson In addition, the stockholders voted on the following proposals and cast their votes as described below: Proposal For Against Abstained Broker Non-Votes The appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013 0 Board proposal regarding advisory approval of the company’s executive compensation Stockholder proposal regarding disclosure of political contributions and expenditures SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HUMANA INC. BY: /s/ Steven E. McCulley Steven E. McCulley Vice President and Controller (Principal Accounting Officer) Dated:May 1, 2013
